Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11 and 13-19 are allowed. 
Iwasawa et al. (US 2005/0264666, hereinafter Iwasawa) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Iwasawa fails to teach or suggest “… wherein the plurality of sensing pixels comprise a first sensing pixel disposed on 20a first row and a second sensing pixel disposed on a second row; wherein the plurality of readout scan signals comprise a first readout scan signal and a second readout scan signal; wherein the first readout scan signal is provided to the first sensing pixel before the second readout scan signal is provided to the second sensing pixel; and 25wherein the second readout scan signal and a first reset scan signal of the plurality of reset scan signals are synchronously provided to the second sensing pixel and the first sensing pixel respectively 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claim 11 is allowed for similar reasons as claim 1.
Dependent claims 2-10 and 13-19 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwasawa is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Iwasawa discloses, a sensing device comprising: a plurality of sensing pixels (200/201), each of the plurality of sensing pixel configured to store a sensing voltage level (pars [0037]-[0038]); and a driving circuit (fig 2) electrically connected to the plurality of sensing pixels, the driving circuit configured to: provide a plurality of readout scan signals (209) to the plurality of sensing pixels, one of the plurality of readout scan signals enabling one of the plurality of sensing pixels to output the sensing voltage level stored in the one of the plurality of sensing pixels (pars [0037]-[0038]); and provide a plurality of reset scan signals (208) to the plurality of sensing pixels, one of the plurality of reset scan signals resetting the sensing voltage level stored in one of the plurality of sensing pixels(pars [0037]-[0038]); wherein one of the plurality of readout scan signals is generated according to one of the plurality of reset scan signals or one of the plurality of reset scan signals is generated according to one of the plurality of readout scan signals (pars [0037]-[0038]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696